The Honorable Jonathan S. Fitch State Senator Rural Route 1 Hindsville, Arkansas 72738-9701
Dear Senator Fitch:
This letter is issued in response to your recent request for an Attorney General's opinion regarding agricultural property reappraisal.
You have noted that the Assessment Coordination Division has recently issued new agricultural land value information to be used by assessors in determining agricultural property values. You also note the provisions of Act 836 of 1997. Accordingly, you have asked:
  Should county assessors implement this new land value information in the assessment of agricultural properties before completion of a countywide reappraisal?
It has come to my attention that the issue presented in your question is currently the subject of litigation. See Gunter v. Stephens, Faulkner County Court Docket No. CC-97-58. I am therefore unable to render an opinion in response to this question. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers. Moreover, it is not the function of the Office of the Attorney General to give legal advice regarding particular matters that are the subject of dispute. Questions of this nature should be directed to the Assessment Coordination Division.
Accordingly, I must decline to issue an opinion in response to your question.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh